
	
		I
		112th CONGRESS
		2d Session
		H. R. 4421
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Ms. Brown of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the separate income tax return form for the earned income credit, to require
		  the information required by that form to be included on the appropriate income
		  tax return forms, and to require the Internal Revenue Service to compute the
		  earned income credit for taxpayers.
	
	
		1.Short TitleThis Act may be cited as the Easy
			 Earned Income Tax Credit Act of 2012.
		2.Modifications to
			 the reporting of earned income credit eligibility information; secretary to
			 compute earned income credit for taxpayers
			(a)In
			 generalThe Secretary of the
			 Treasury—
				(1)shall not require individuals to complete
			 Form EIC or any similar form requiring only the information required on Form
			 EIC,
				(2)shall modify the
			 forms on which the credit allowable by section 32 of the Internal Revenue Code
			 of 1986 (relating to earned income credit) may be claimed to require the
			 inclusion of the information required on Form EIC before the date of the
			 enactment of this Act, and
				(3)shall provide a
			 notice on such forms and in the instructions for such forms that such Secretary
			 will compute such credit at the taxpayer’s request.
				(b)Election for
			 secretary To compute earned income creditSection 32 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(n)Election for
				secretary To compute earned income creditA taxpayer who is eligible for the credit
				allowable by this section shall, at such taxpayer’s election, not be required
				to compute such credit on any return of tax imposed by this chapter. In such
				case, the credit shall be computed by the Secretary who shall mail to the
				taxpayer a notice stating the amount of the credit determined by the Secretary.
				Such election shall be made by writing EIC on the line of the
				income tax return form where the amount of the earned income credit is
				otherwise to be
				shown.
					.
			(c)Effective
			 dateThe section, and the amendment made by this section, shall
			 apply to returns for taxable years beginning after December 31, 2012.
			
